Citation Nr: 1540342	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-11 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) (excluding temporary total evaluations).  

2.  Entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the right foot.  

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.T. 
ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent effective from January 24, 2007.  The RO also assigned a temporary 100 percent evaluation effective from May 24, 2007, to July 31, 2007.  

During the pendency of the appeal, in January 2009 and August 2009 rating decisions, the RO continued the 30 percent evaluation for PTSD.  In a December 2009 rating decision, the RO granted a temporary 100 percent rating for PTSD effective from July 1, 2009, to July 31, 2009, and assigned a 30 percent evaluation effective from August 1, 2009.  In a May 2012 rating decision, the RO denied entitlement to TDIU and increased the evaluation for PTSD from 30 percent to 50 percent effective from January 24, 2007 (excluding periods of temporary 100 percent).  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

As to the issue of entitlement to an evaluation in excess of 20 percent for traumatic arthritis of the right foot, the Veteran filed a claim for an increased evaluation in October 2009 and again in January 2011.  The RO did not issue a rating decision on the issue; however, the issue was addressed in the May 2012 statement of the case and the Veteran subsequently perfected his appeal.  See, May 2012 substantive appeal.  Therefore, the Board finds that the issue is on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The Veteran testified at a formal hearing held at the RO before a Decision Review Officer (DRO) in April 2008.  A Board hearing was also held at the RO before the undersigned Veterans Law Judge in July 2015.  A transcript of both hearings are of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records that have not yet been reviewed by the AOJ; however, the Board finds that there is no prejudice to the Veteran, as the Board is remanding the claim, and the agency of original jurisdiction (AOJ) will have an opportunity to consider the evidence submitted since the statement of the case.  See 38 C.F.R. § 20.1304.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the present appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided a VA examination in April 2009 in connection with his claim for an increased evaluation for PTSD.  There is an indication that the disability may have increased in severity since that time.  For example, the Veteran submitted a statement in March 2013 indicating that the severity of the disability had increased, and at the July 2015 hearing, K.T. testified that the Veteran had suicidal ideations and that he grabbed her fiancé by the throat.  See, Brd. Hrg. Tr. at 20, 25.  Therefore, the Board finds that an additional examination should be provided to ascertain the current severity and manifestations of his service-connected PTSD.  

As to the right foot disability, a VA examination was scheduled in connection with his claim for an increased evaluation in November 2011.  The Veteran did not report for that examination; however, in light of his July 2015 testimony, the Board finds that an additional examination should be scheduled.  

Additionally, as the record reflects that the Veteran receives treatment through VA, all outstanding, relevant VA treatment records should be secured.  

Moreover, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claims.  Thus, the increased rating issues should be resolved prior to resolution of the claim for entitlement to TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right foot and PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated from July 2012 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected PTSD. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected PTSD and any symptoms associated with a nonservice-connected disorder, he or she should state so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected right foot disability. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should report all signs and symptoms necessary for rating the disorder.  In particular, he or she should state whether the severity of the right foot disability is moderate, moderately severe, or severe and indicate whether he has actual loss of use of the foot.  The examiner should also identify all symptoms and manifestations attributable to the service-connected disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  In the event that the Veteran does not report for a scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

If the AOJ is unable to obtain a copy of the notice letter, it should request a statement from the VAMC explaining any established or regular procedures regarding the mailing of examination notification letters.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include providing the Veteran with a social and industrial survey or obtaining a VA medical opinion.  

6.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




